This office action is in response to the amendments filed on 07/21/2022. Claims 1, 3-9, 11-22 are currently pending in the application. 
Allowable Subject Matter
Claims 1, 3-9,11-22 are allowable in light of the Applicant's argument and in light of the prior art made of record. 

REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: 
The elements of independent Claims 1, 9 and 17 were neither found through a search of the prior art nor considered obvious by the Examiner. In particular, the prior art of record does not teach or suggest, in combination with the remaining limitations and in context of their claims as a whole:

Claim 1, 9 and 17: “…generating, based on the information, a first entry and a second entry corresponding to the first disk slice; adding the first entry into a queue of failed disk slices to enable data stored on the first disk slice to be cleared; adding the second entry into a queue of free disk slices to enable the first disk slice to be mapped to a further logical storage unit- in response to the number of entries in the queue of failed disk slices exceeding a threshold number, selecting a third entry to be removed from the number of entries, the third entry corresponding to a second disk slice on a second physical disk; clearing data in the second disk slice from the second physical disk; and in response to the data in the second disk slice being cleared, removing the third entry from the queue of failed disk slices..…”;
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892. 
Flynn teaches a method for managing a non-volatile storage medium. A storage controller receives a message that identifies data that no longer needs to be retained on the non-volatile storage medium. 

Inbar teaches a storage device may be configured to copy valid data units from a source memory area to a destination memory area according to a source-to-destination mapping.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMINI PATEL whose telephone number is (571)270-3902. The examiner can normally be reached on Monday to Friday,6am-3:30pm EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. Application/Control Number: 

/KAMINI B PATEL/Primary Examiner, Art Unit 2114